ORDER
A majority of the Judges of this Court in regular active service have voted for rehear*565ing of this case en bane. Sixth Circuit Rule 14 provides as follows:
The effect of the granting of a hearing en banc shall be to vacate the previous opinion and judgment of this court, to stay the mandate and to restore the case on the docket sheet as a pending appeal.
Accordingly, it is ORDERED, that the previous decision and judgment of this court are vacated, the mandate is stayed and the ease is restored to the docket as a pending appeal.
It is further ORDERED that the parties may file supplemental briefs simultaneously not later than Friday, May 23, 1997. Reargument will be scheduled for Wednesday, June 11,1997.